ARNOLD, Judge.
The Supreme Court in In re Superior Court Order provided that for the court to issue an order such as the one in this case, the State “must present to the trial judge an affidavit or similar evidence setting forth facts or circumstances sufficient to show reasonable grounds to suspect that a crime has been committed, and that the records sought are likely to bear upon the investigation of that crime.” 315 N.C. at 381, 338 S.E. 2d at 310. The court reasoned that with this minimum evidence before it, “the trial court can make an independent decision as to whether the interests of justice require the issuance of an order rather than relying solely upon the opinion of the prosecuting attorney.” Id.
In this case, we have examined the petition by the district attorney and the affidavit of an investigator with the Charlotte Police Department. Both the petition and the affidavit were submitted to the superior court for its consideration. The affidavit sets forth the following: John I. Clark was employed by the City of Charlotte as a supervisor in the Department of Transportation. *711His duties included writing specifications for computers and traffic control devices to be purchased by the City of Charlotte. Clark owned 100 percent of Digital Dynamics Corporation (hereinafter Digital Dynamics), a corporation dealing in electronic equipment. Clark was also the dealer for another such company, Alpha Micro Systems. Richard A. Archer was hired as an employee and officer of Digital Dynamics, and he also formed another corporation, Computer Technology, to deal in computer systems and electronic equipment. Archer began to sell parts, equipment, and services to the City of Charlotte through Computer Technology. The parts and equipment purchased from Computer Technology by the City came from Alpha Micro Systems through its local dealer Digital Dynamics.
We believe this affidavit provides sufficient facts and circumstances to show reasonable grounds to suspect a violation of the criminal law, including but not limited to G.S. 14-353, and that the records sought are likely to bear upon the investigation of the crime. The State presented sufficient evidence to enable the trial court to make an independent decision as to whether the interests of justice required the issuance of the order, and we therefore affirm the order of the trial court.
The other aspects of our previous opinion in this cause are not affected by the Supreme Court’s ruling in In re Superior Court Order.
Affirmed.
Judges Wells and Martin concur.